Citation Nr: 1725928	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-32 375	)	DATE
	)
	)

THE ISSUE

Whether the August 2015 Board decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right leg injury residuals; denied service connection for a bilateral knee disability, a left leg disability, an eye disability, a gastrointestinal disability, headaches, diabetes mellitus, hypertension, a heart disability, a kidney disability, a prostate disability, a neurological disability, and erectile dysfunction; and denied a rating in excess of 20 percent for the service-connected left ulnar and radial fracture residuals should be revised or reversed on the grounds of clear and unmistakable error?  

(The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for right leg injury residuals; service connection for a recurrent right knee disability, a recurrent left knee disability,  a recurrent left leg disability, a recurrent acquired eye disability, a recurrent gastrointestinal disability to include gastroesophageal reflux disease, a recurrent headache disability, Type II diabetes mellitus, hypertension, a heart disability, a kidney disability, a prostate disability, a neurological disability to include seizures, and erectile dysfunction; and a disability rating in excess of 20 percent for the left (minor) ulnar and radial fracture residuals are the subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Moving Party had active service from September 1974 to July 1977.  

This matter is currently before the Board on the Moving Party's September 2015 motion for revision or reversal of the August 2015 Board decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right leg injury residuals; denied service connection for a bilateral knee disability, a left leg disability, an eye disability, a gastrointestinal disability, headaches, diabetes mellitus, hypertension, a heart disability, a kidney disability, a prostate disability, a neurological disability, and erectile dysfunction; and denied a rating in excess of 20 percent for the service-connected left ulnar and radial fracture residuals.  


FINDINGS OF FACT

1.  In August 2015, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right leg injury residuals; denied service connection for a bilateral knee disability, a left leg disability, an eye disability, a gastrointestinal disability, headaches, diabetes mellitus, hypertension, a heart disability, a kidney disability, a prostate disability, a neurological disability, and erectile dysfunction; and denied a rating in excess of 20 percent for the service-connected left ulnar and radial fracture residuals.  

2.  In December 2016, the United States Court of Appeals for Veterans Claims vacated the August 2015 Board decision in its entirety.  


CONCLUSION OF LAW

The motion to revise or reverse the August 2015 Board decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right leg injury residuals; denied service connection for a bilateral knee disability, a left leg disability, an eye disability, a gastrointestinal disability, headaches, diabetes mellitus, hypertension, a heart disability, a kidney disability, a prostate disability, a neurological disability, and erectile dysfunction; and denied a rating in excess of 20 percent for the service-connected left ulnar and radial fracture residuals is dismissed.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A prior final Board decision must be reversed or revised where evidence establishes that there is clear and unmistakable error in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2016).  All final Board decisions are subject to revision on the basis of clear and unmistakable error except for those decisions which have been appealed to and decided by the United States Court of Appeals for Veterans Claims.  38 C.F.R. § 20.1400 (2016).  

In the August 2015 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right leg injury residuals; denied service connection for a bilateral knee disability, a left leg disability, an eye disability, a gastrointestinal disability, headaches, diabetes mellitus, hypertension, a heart disability, a kidney disability, a prostate disability, a neurological disability, and erectile dysfunction; and denied a rating in excess of 20 percent for the service-connected left ulnar and radial fracture residuals.  In December 2016, the United States Court of Appeals for Veterans Claims vacated the August 2015 Board decision in its entirety.  Therefore, the motion to revise or reverse the August 2015 Board decision must be dismissed.  


ORDER

The motion to revise or reverse the August 2015 Board decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for right leg injury residuals; denied service connection for a bilateral knee disability, a left leg disability, an eye disability, a gastrointestinal disability, headaches, diabetes mellitus, hypertension, a heart disability, a kidney disability, a prostate disability, a neurological disability, and erectile dysfunction; and denied a rating in excess of 20 percent for the service-connected left ulnar and radial fracture residuals is dismissed.  



                       ____________________________________________
	Jennifer Hwa
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



